                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Amos Junior Scott,                   )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                1:19-cv-00305-MR
                                      )                1:00-cr-00069-MR
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 8, 2020 Order.

                                               September 8, 2020




         Case 1:19-cv-00305-MR Document 9 Filed 09/08/20 Page 1 of 1
